DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments filed on April 3, 2020 for the application filed April 3, 2020 that is a 371 of PCT application which claims priority to a provisional application filed on October 6, 2017. Claims 1, 18 and 20 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-17 are directed towards a computer-implemented method (i.e. a process) which is a statutory category.  Claims 18-19 are directed towards a non-transitory, computer-readable medium (i.e. a Manufacture) which is a statutory category. Claims 20 is directed towards a computer-implemented system (i.e. a machine) which is a statutory category. Since the claims are directed toward statutory categories, it must be  
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 18 and 20 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
receiving, by the system, patient information comprising a medical procedure associated with a patient; 
obtaining, by the system and from a database, a plurality of patient records associated with the medical procedure, the plurality of patient records including medical histories of a plurality of patients; 
generating, by the system, a questionnaire by applying a machine learning technique on the plurality of patient records, the questionnaire comprising a set of questions derived from the plurality of patient records; 
providing, by the system, the questionnaire to the patient; 
receiving, by the system, a set of answers for the set of questions; 
calculating a health score for the patient, the health score being calculated based on the set of answers and the plurality of patient records; and 
providing, by the system and based on the health score, a health notification associated with the patient, the health notification is being provided to be displayed on a computing device.

Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element 
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements of using “machine learning techniques” simply link the abstract idea to the technological environment of artificial intelligence, which do not provide meaningful limits on the claim as it is recited at a high level of generality.; 
Insignificant extra-solution activity to the judicial exception. The additional receiving, obtaining and providing data do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data and transmitting data and which are both pre-solution and post solution activities (i.e. receiving data in order to generate a questionnaire from is, providing a questionnaire after it has been generated and providing a notification/result of the health score after it has been calculated.);
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “a system comprising one or more processors”,  “by the system” and “displayed on 
Dependent claims 2-17 and 19 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1, 18 and 20, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. Evidence that the receiving, obtaining and providing of data is insignificant extra-solution activity is provided by MPEP §2106.05. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus the claims are not patent eligible

Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elidan et al. (U.S. Pub. No. 2019/0333638)
Regarding claim 1, Elidan discloses a computer-implemented method executed by a system comprising one or more processors (Paragraph [0078]), the method comprising: 
receiving, by the system, patient information comprising a medical procedure associated with a patient (Abstract discusses receiving from a user a request to provide a recommendation for a given medical/surgical procedure. Also see paragraphs [0201]-[0202] which discuss that the medical/surgical procedure is associated with a patient.); 
obtaining, by the system and from a database, a plurality of patient records associated with the medical procedure, the plurality of patient records including medical histories of a plurality of patients (Abstract, discusses retrieving medical/surgical procedures data from external and internal sources. Also see paragraphs [0025]-[0026] and [0055]-[0058] which discuss retrieving/extracting data associated with the medical/surgical procedure from patient’s medical files such as user-based records, unlabeled medical records and labelled medical records as the data f.); 
generating, by the system, a questionnaire by applying a machine learning technique on the plurality of patient records, the questionnaire comprising a set of questions derived from the plurality of patient records (Abstract, discusses computerizing a dynamic questioner with complex relations between questions and answers and a different impact for each answer in the context of the specific scenario and procedure by using experts input, latest research, statistics and machine learning modules. Paragraphs [0030]-[0031] and [0048] discuss that the questions/questionnaire is generated using machine learning based on the retrieved/extracted data and is constantly being updated based on patient records and other data associated with the procedure.); 
providing, by the system, the questionnaire to the patient; receiving, by the system, a set of answers for the set of questions (Abstract discusses providing a customized dynamic questionnaire to said user. Paragraph [0022] discusses that the user may be a patient.); 
calculating a health score for the patient, the health score being calculated based on the set of answers and the plurality of patient records (Abstract discusses computing a relative indication according to said answer's relative importance and impact on the decision to conduct said medical/surgical procedure. Fig. 5 shows that the indication is based on a calculated score.); and 
providing, by the system and based on the health score, a health notification associated with the patient, the health notification is being provided to be displayed on a computing device (Abstract, discusses generating a specific output for said user based on said medical/surgical procedure and the relative impact, including a relative indication for said medical/surgical procedure. Also see figs.8A-8B and paragraphs [0193] and [0222] which show and discuss that the output is displayed on a computer device.).

Regarding claim 2, Elidan further discloses wherein the health notification includes a prediction of a health risk that is to happen to the patient at a future time (Paragraphs [0022]-[0023] discuss that the output may include health risks associated with the procedure.).

Regarding claim 3, Elidan further discloses wherein the set of questions are generated based on one or more trends identified in one or more health categories associated with the plurality of patient records, the one or more trends being determined by applying the machine learning technique on the plurality of patient records (Paragraphs [0074]-[0075], [0148], [0152] and [0194]-[0198] discuss that machine learning is used to generate the questions by determines and improves the weight/impact of each relevant factor for the procedure being considered, calibration and finding indications and hidden correlations between data of a plurality of patients. Machine learn achieves this through pattern/trends.).

Regarding claim 4, Elidan further discloses wherein the health score is calculated by comparing the set of answers to the one or more trends (Abstract discusses computing a relative indication according to said answer's relative importance and impact on the decision to conduct said medical/surgical procedure. Importance and impact are trends/patterns determined through machine learning.)

Regarding claim 5, Elidan further discloses wherein the health notification is provided in response to determining that the health score is more than a predefined Figs. 5 and 8A show that the output indications are provided in response to the score being above or below certain thresholds. Paragraphs [0037], [0142] and [0179] show and discuss that an answer to a question may force a score/indication and end the test. Figs. 7A-7H show that the questions have answers which indicate being above or below thresholds.).

Regarding claim 6, Elidan further discloses wherein the set of questions are directed to one or more health categories and the health score is calculated based on an aggregation of one or more sub-scores associated with the one or more health categories (Figs. 7A-8B and paragraph [0192] show and discuss that the questions are directed to a specific procedure category, that each question has a specified type as discussed in paragraph [0157] and that the indications/reports are calculated by summing the weights of the answers to the questions.).

Regarding claim 7, Elidan further discloses wherein the health notification is provided in response to determining that a sub-score of the one or more sub-scores is beyond a predefined range associated with a respective health category that corresponds with the sub-score (Paragraphs [0037], [0142] and [0179] show and discuss that an answer to a question may force a score/indication and end the test. Figs. 7A-7H show that the questions have answers which indicate being above or below thresholds/ranges and that they are each question/answer/force score corresponds to a procedure category and question type as discussed in paragraph [0157].).

Regarding claim 8, Elidan further discloses wherein the health notification is provided to a medical staff whose specialty is associated with the respective health category (Paragraph [0106] discusses that at the end of the process the system analyses the input and the patient and/or the medical specialists receives a result, with the relative indication or contraindication for the medical/surgical procedure and additional recommendations e.g. further tests and conservative treatments needed before undergoing the medical procedure.).

Regarding claim 9, Elidan further discloses wherein at least one health category of the one or more health categories is associated with at least one of a pain level, physical functions, a history of medications consumption, level of appetite, and vital signs of the patient (Figs. 8A-8B show that the questions for the procedure and type of question are associated with at least physical function. Furthermore, for different procedures, pain level, physical functions, a history of medications consumption, level of appetite, and vital signs may all be relevant to the procedure and this associated with the questions.) .

Regarding claim 10, Elidan further discloses wherein each question in the set of questions is directed to one health category of the one or more health categories (Figs. 7A-8B and paragraph [0192] show and discuss that the questions are directed to a specific procedure category and that each question has a specified type as discussed in paragraph [0157].).

Regarding claim 11, Elidan further discloses wherein each sub-score is associated with one answer in the set of answers (Figs. 7A-7H show that each weight is associated with one answer in the set of answers.).

Regarding claim 12, Elidan further discloses wherein the patient is associated with one or more medical staff, and the computing device on which the health notification is being displayed is associated with at least one of the one or more medical staff (Paragraph [0106] discusses that at the end of the process the system analyses the input and the patient and/or the medical specialists receives a result, with the relative indication or contraindication for the medical/surgical procedure and additional recommendations e.g. further tests and conservative treatments needed before undergoing the medical procedure. Paragraph [0222] discusses that this is done using a computer/display.)

Regarding claim 13, Elidan further discloses wherein the health notification is provided to an on-call medical staff whose specialty is related to the medical procedure (Paragraph [0106] discusses that at the end of the process the system analyses the input and the patient and/or the medical specialists receives a result, with the relative indication or contraindication for the medical/surgical procedure and additional recommendations e.g. further tests and conservative treatments needed before undergoing the medical procedure. A medical specialist receiving the indication is considered to be on-call.)

Regarding claim 14, Elidan further discloses wherein the medical procedure includes one or more procedures based on which the patient is currently being treated (Figs. 7A-7H show that the tonsillectomy procedure is based on the patient being treated for tonsillitis.).

Regarding claim 15, Elidan further discloses wherein the medical procedure includes post- surgical treatment procedures (Paragraphs [0015]-[0017] and [0106] discuss that system can be used both before and after medical procedures.).

Regarding claim 16, Elidan further discloses wherein the medical procedure includes pre- surgical treatment procedures (Paragraphs [0015]-[0017] and [0106] discuss that system can be used both before and after medical procedures.).

Regarding claims 18-20: all limitations as recited have been analyzed and rejected with respect to claims 1-2.  Claims 18-19 pertain to a non-transitory computer-readable medium for performing operations corresponding to the method of claims 1-2. Claim 20 pertains to a system for performing operations corresponding to the method of claim 1. Claims 18-20 do not teach or define any new limitations beyond claims 1-2; therefore claims 18-20 are rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elidan et al. (U.S. Pub. No. 2019/0333638) in view of Rowlandson (U.S. Pub. No. 2002/0087355).
Regarding claim 17, Elidan further discloses recommending one or more treatment procedures based on the score and the medical histories in the plurality of patient records (Paragraph [0106] discusses that at the end of the process the system analyses the input and the patient and/or the medical specialists receives a result, with the relative indication or contraindication for the medical/surgical procedure and additional recommendations e.g. further tests and conservative treatments needed before undergoing the medical procedure. Paragraphs [0024] discusses a reports and statistics module configured to generate personal reports to user following a question and answer session and to provide statistics calculated from a plurality of reports. The recommendations are based on answers and questions which are based on patient medical record data mining as discussed in claim 1.), but does not appear to explicitly disclose automatically scheduling one or more treatment procedures based on the health score and the medical histories in the plurality of patient records.
Rowlandson teaches that it was old and well known in the art of emergency treatment at the time of the filing to automatically schedule one or more recommended treatment procedures (Rowlandson, paragraph [0036] discusses that if a treatment or procedure should be performed, the cardiologist so advises the MUSE® system. The MUSE® system then accesses the schedules of all accessible catheterization labs across multiple hospitals to identify a lab having optimum time-to-treatment. The MUSE® system also accesses its own database for the records of PTCA procedures performed by each associated catheterization lab. The lab having optimum time-to-treatment is rejected if its records do not exhibit an appropriate volume of PTCA procedures. In accordance with the preferred embodiment, the MUSE® system 2 automatically contacts the selected catheterization lab 66 via the network 78 (shown in FIG. 9) to schedule the PTCA.) to provide prompt emergency treatment for identified high-risk patients (Rowlandson, paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art of emergency treatment at the time of the invention/filing to modify the method of Elidan to automatically schedule one or more treatment procedures, as taught by Rowlandson, in order to provide prompt emergency treatment for identified high-risk patients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVIN C HEIN/Examiner, Art Unit 3686